DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/31/22 has been considered and entered.  Claims 2,8 and 16 have been canceled.  Claims 1,3-7,9-15 and 17-26 remain in the application with claims 15 and 17-26 having been withdrawn from consideration as being directed toward a non-elected invention.  Therefore, claims 1,3-7 and 9-14 are the only active claims present for prosecution thereof.  

In light of the amendment filed 1/31/22, the 35 USC 103 rejections as well as the Obvious Double Patenting rejection have been withdrawn.  The following Examiner’s Amendment has been performed to place the application in condition for allowance as the election to the restriction was done without traverse. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Non-elected and withdrawn claims 15 and 17-26 have been canceled. 

Allowable Subject Matter
Claims 1,3-7 and 9-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art while teachings a self-repairing process using a fluid having electrically polarizable nanoparticles and applying a AC voltage to break an elongated structure and forming a repair, the prior art fails to teach monitoring the AC amplitude of the current and applying an AC voltage until a monitored current amplitude is equal to or greater than a target current amplitude and performing one or more further monitoring of the amplitude of the applied AC voltage and target current amplitude which is increased from the previous cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715